 Case 3:18-cv-02853-K-BH Document 20 Filed 09/03/21           Page 1 of 2 PageID 140



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

PABLO RIVERA, JR,                           )
    ID # 39468-177,                         )
          Petitioner,                       )
                                            )
vs.                                         )      No. 3:18-CV-2853-K-BH
                                            )
M. UNDERWOOD, Warden,                       )
        Respondent.                         )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they

are accepted as the Findings and Conclusions of the Court. For the reasons stated in

the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge, the Amended Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241, received

on October 25, 2018 (doc. 3), is DISMISSED for lack of jurisdiction.

      A certificate of appealability (COA) is not required for a federal inmate to appeal

the denial of relief under 28 U.S.C. § 2241. See Padilla v. United States, 416 F.3d 424,

425 (5th Cir. 2005). If the petitioner files a notice of appeal, he must pay the $505.00
 Case 3:18-cv-02853-K-BH Document 20 Filed 09/03/21           Page 2 of 2 PageID 141



appellate filing fee or submit a motion to proceed in forma pauperis and a properly signed

certificate of inmate trust account.

      SO ORDERED.

      Signed September 3rd , 2021.




                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
